

Exhibit 10.2


EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made as of the 18th day of
December, 2017, by and between Global Water Resources, Inc., a Delaware
corporation (the “Company”), and Ron L. Fleming, a resident of the State of
Arizona (the “Executive”) and shall be effective on January 1, 2018.
RECITALS
WHEREAS, the Company desires to continue to employ the Executive as its
President and Chief Executive Officer, as well as President of Global Water, LLC
and all utility subsidiaries, and the Executive desires to continue such
employment; and
WHEREAS, the parties desire to enter into this Agreement to replace that certain
Employment Agreement dated May 13, 2015 and to set forth the terms and
conditions of the Executive’s employment with the Company.
AGREEMENT
NOW, THEREFORE, in consideration of the covenants and mutual agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and in reliance upon the
representations, covenants and mutual agreements contained herein, the Company
and the Executive agree as follows:
1.Employment. Subject to the terms and conditions of this Agreement, the Company
agrees to employ the Executive as its President and Chief Executive Officer, and
as President of Global Water, LLC and all regulated utility subsidiaries, and
the Executive agrees to diligently perform the duties associated with such
positions, including (without limitation) those duties listed on Exhibit A
attached hereto. The Executive shall perform his duties primarily at the
Company’s headquarters located in Phoenix, Arizona. The Executive will report
directly to the Company’s board of directors (the “Board”), and shall perform
such other duties as the Board may assign from time to time, provided that such
additional duties are reasonable and consistent with the scope of the positions
held by the Executive. The Executive will devote substantially all of his
business time, attention and energies to the business of the Company and will
comply with the policies and guidelines established by the Company from time to
time applicable to its senior management executives. During the term of this
Agreement, the Executive shall not, without the Company’s prior written consent,
be a director, officer, employee, consultant or advisor of or to any person,
firm, association, syndicate, partnership, trust or corporation engaged in,
concerned with or interested in a business substantially similar to the business
of the Company. Notwithstanding the foregoing, the Executive may (a) serve on
civic or charitable or not-for-profit industry-related organizations, (b) engage
in charitable, civic, educational, professional, community and/or industry
activities without remuneration therefore, (c) manage personal and family
investments, and (d) purchase securities in any corporation whose securities are
regularly traded, provided that such purchase shall not result in the Executive
beneficially owning 5% or more of the equity securities of any business in
competition with the Company at any time.
2.Term. The Executive will be employed under this Agreement from January 1, 2018
until December 31, 2021, unless the Executive’s employment is terminated earlier
pursuant to Section 7. Thereafter, the Agreement will automatically renew for
one or more additional 12-month periods (each a “Renewal Term”), unless on or
before December 31, 2021 (or December 31st during the year


4847-2178-2359.2



--------------------------------------------------------------------------------





of the then current Renewal Term, as applicable), either the Executive or the
Company notifies the other party in writing that it wishes to terminate
employment under this Agreement at the end of the term then in effect.
3.Base Salary. The Company will pay the Executive an annual base salary (“Base
Salary”) of $325,000 beginning January 1, 2018. As of January 1, 2019, the
annual Base Salary will increase to $350,000. Thereafter, the Board (or its
compensation committee) shall review the Base Salary on an annual basis to
determine whether any increases are appropriate based on a combination of
factors, which shall include (without limitation) the Executive’s achievement of
specified performance objectives and/or the amount of compensation paid to the
Executive’s peers at other, similarly situated public companies. The Base Salary
may not be reduced without the Executive’s consent. The Base Salary will be
payable in accordance with the payroll practices of the Company in effect from
time to time and will be subject to customary withholding for applicable taxes
and other deductions.
4.Incentive Compensation. The Executive may be entitled to annual incentive
compensation as determined (a) in the discretion of the Board (or its
compensation committee) or (b) pursuant to any incentive compensation program
adopted by the Company from time to time. For each calendar year, the Executive
will be eligible to receive up to 50% of his Base Salary as incentive
compensation in the form of a cash bonus and up to 50% of his Base Salary as
incentive compensation in the form of phantom stock units or other equity
awards, with the value of the phantom stock units or other equity awards to be
determined in accordance with Global Water Resources, Inc. Phantom Stock Unit
Plan (the “PSU Plan”) or such other equity plan as may be adopted by the
Company. The actual percent of incentive compensation paid to Executive in the
form of cash and phantom stock units or other equity awards will be based on
satisfying the performance goals for each calendar year as determined by the
Board (or its compensation committee) and calculated in accordance with the
bonus payments for all employees. If Executive is entitled to an award of
phantom stock units pursuant to the PSU Plan, such phantom stock units shall be
subject to the terms and conditions of the PSU Plan and any award agreement
issued pursuant to the PSU Plan. If Executive is entitled to receive a cash
bonus, such bonus shall be paid at such time as cash bonuses are otherwise
payable to all employees under the incentive compensation program.
5.Reimbursement of Business Expenses. The Executive shall be entitled to
reimbursement of reasonable and customary business expenses, including for all
authorized travel and all out of pocket expenses incurred by the Executive as
authorized by the Company in the performance of his duties. The Executive shall
furnish any statements, receipts, invoices and other documentation that the
Company may reasonably require in connection with processing such
reimbursements.
6.Other Benefits. The Company will provide to the Executive such fringe and
other benefits as are regularly provided by the Company to members of its senior
management team, including participation in the Company’s welfare plans (e.g.,
health, medical, dental, vision, etc.) and other benefit programs (e.g.,
profit-sharing, long-term incentive compensation, retirement, investment, life
and disability insurance, etc.) in effect from time to time, in each case to the
extent that the Executive is eligible for participation under the terms of such
plans or programs. The Executive shall be entitled to five (5) weeks of paid
vacation per year, which vacation shall be paid at a rate equal to the
Executive’s then current Base Salary. The Executive may take such vacation at
such time(s) as the Executive and the Company shall mutually agree to, acting
reasonably.


4847-2178-2359.2
2
2

--------------------------------------------------------------------------------





7.Termination of Employment.
A.Voluntary Resignation by Executive without Good Reason. The Executive may
voluntarily terminate his employment with the Company at any time by giving two
(2) weeks advance written notice to the Company (which notice period the Company
may waive in whole or in part in its sole discretion). If such voluntary
termination is without Good Reason (as defined below), then (i) the Company will
be obligated to pay the Executive’s then current Base Salary through the Date of
Termination (as defined below) and any incentive compensation earned in previous
years but not yet paid; (ii) no incentive compensation shall be payable for the
year in which the termination occurs; and (iii) the Company shall not pay or
reimburse the Executive for COBRA (as defined below) premiums for the period
that the Company is required to offer COBRA coverage as a matter of law. For the
avoidance of doubt, any unvested phantom stock units, stock appreciation rights
or other equity-based awards shall be forfeited.
B.Voluntary Resignation by Executive with Good Reason; Termination without Cause
by the Company. If the Executive terminates his employment with the Company with
Good Reason, or if the Company terminates the Executive’s employment without
Cause (as defined below), including by providing the notice of non-renewal
referenced in Section 2, then (i) the Company will be obligated to pay the
Executive’s then current Base Salary through the Date of Termination and any
incentive compensation earned in previous years but not yet paid; (ii) no
incentive compensation shall be payable for the year in which the termination
occurs, except if during the last six (6) months of the Company’s fiscal year,
(a) the Company terminates the Executive’s employment without Cause or (b) the
Executive terminates his employment with Good Reason, in which case the
Executive will be paid a pro rata bonus based upon the Company’s performance for
the fiscal year payable at such time as incentive compensation is otherwise
payable to employees under the incentive compensation program; (iii) if
Executive timely and properly elects continuation coverage under COBRA, the
Company shall reimburse Executive for the COBRA premiums for the level of
coverage that the Executive had elected prior to the Executive’s Separation from
Service until the earliest of (A) 18 months following the date of Executive’s
Separation from Service, (B) the date on which the Executive becomes employed by
any other employer that provides health insurance coverage, regardless of
whether such coverage is comparable to the coverage provided by the Company or
(C) the date the Executive is no longer eligible to receive COBRA continuation
coverage; (iv) notwithstanding the provisions in any equity, phantom stock, or
stock appreciation right plan or award agreement to the contrary, any equity or
stock price-based awards previously granted will become fully vested and
exercisable and all restrictions on restricted awards will lapse; and (v) the
Company will pay the Executive an amount equal to the sum of (A) three (3) times
the Executive’s current Base Salary as of the Date of Termination, and (B) three
(3) times the sum of the maximum cash bonus and equity awards (i.e., six (6)
times the cash bonus) that the Executive could have earned in the year of the
Date of Termination. Unless otherwise provided in this Agreement, this amount
shall be paid in a lump-sum payment within 60 days following the Executive’s
Separation from Service.
C.Termination for Cause by the Company. If the Company terminates the
Executive’s employment for Cause, then, (i) the Company will be obligated to pay
the Executive’s then current Base Salary through the Date of Termination and any
incentive compensation earned in previous years but not yet paid; and (ii) no
incentive compensation shall be payable for the year in which the termination
occurs. For the avoidance of doubt, any unvested phantom stock units, stock
appreciation rights or other equity-based awards shall be forfeited.


4847-2178-2359.2
3
3

--------------------------------------------------------------------------------





D.Death or Disability. If Executive dies or becomes Disabled, then the Company
will be obligated to pay (i) the Executive’s then current Base Salary through
the effective date of Disability and any incentive compensation earned in
previous years but not yet paid, (ii) a pro-rated amount of the Executive’s
actual incentive compensation for the year, payable at such time as incentive
compensation is otherwise payable to employees under the incentive compensation
program, (iii) if Executive or Executive’s qualified beneficiary timely and
properly elects continuation coverage under COBRA, the Company shall reimburse
Executive or Executive’s qualified beneficiary for the COBRA premiums for the
level of coverage that the Executive had elected prior to the Executive’s death
or Disability until the earliest of (A) 18 months following the date of
Executive’s death or Disability, (B) the date on which the Executive or
Executive’s qualified beneficiary becomes employed by any other employer that
provides health insurance coverage, regardless of whether such coverage is
comparable to the coverage provided by the Company or (C) the date the Executive
or his qualified beneficiary is no longer eligible to receive COBRA continuation
coverage; and (iv) notwithstanding the provisions in any equity, phantom stock,
or stock appreciation right plan or award agreement to the contrary, any equity
or stock price-based awards previously granted will become fully vested and
exercisable and all restrictions on restricted awards will lapse and, to the
extent permitted under the applicable plan’s governing documents, the Executive
(or the Executive’s beneficiary(ies)) shall have a period of one (1) year from
the effective date of Disability to exercise any such options (or if shorter,
the expiration date of the option).
E.Definitions. For purposes of this Agreement:
(1)“Cause” shall occur if the Executive (a) has engaged in malfeasance, willful
or gross misconduct, or willful dishonesty that materially harms the Company or
its stockholders, (b) is convicted of a felony that is materially detrimental to
the Company or its stockholders, (c) is convicted of or enters a plea of nolo
contendere to a felony that materially damages the Company’s financial condition
or reputation or to a crime involving fraud; (d) is in material violation of the
Company’s ethics/policy code, including breach of duty of loyalty in connection
with the Company’s business; (e) willfully fails to perform his duties under
this Agreement after notice by the Company and a reasonable opportunity to cure;
or (f) impedes, interferes or fails to reasonably cooperate with an
investigation authorized by the Company or fails to follow a legal and proper
Company directive.
(2)“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.
(3)“Code” means the Internal Revenue Code of 1986, as amended.
(4)“Date of Termination” shall mean (a) if this Agreement is terminated as a
result of the Executive’s death, the date of the Executive’s death, (b) if this
Agreement is terminated by the Executive, the last day of his employment with
the Company, (c) if this Agreement is terminated as a result of the Executive’s
Disability, the effective date of the Disability, (d) if this Agreement is
terminated by the Company for Cause, the date a final determination is provided
to the Executive by the Company, or (e) if this Agreement is terminated by the
Company without Cause, the date notice of termination is given to the Executive
by the Company.
(5)“Disability” or “Disabled” shall mean if, by reason of any medically
determinable physical or mental impairment which actually hinders the
Executive’s ability to perform his job and which can be expected to result in
death or can be expected to last for


4847-2178-2359.2
4
4

--------------------------------------------------------------------------------





a continuous period of not less than 12 months, the Executive is receiving
income replacement benefits for a period of not less than six (6) months under
an accident and health plan established by the Company for its employees. The
effective date of Executive’s Disability is the last day of the sixth month on
which the Executive receives the income replacement benefits.
(6)“Good Reason” shall mean a Separation from Service within two (2) years
following the occurrence of one or more of the following circumstances without
Executive’s express consent: (a) a material diminution in the Executive’s
authority, duties or responsibilities, (b) a material diminution in the
authority, duties or responsibilities of the supervisor to whom the Executive is
required to report; (c) a material diminution in Executive’s base compensation
not consented to as required under Section 3; (d) a material change in the
geographic location of Executive’s principal office; or (e) any other action or
inaction that constitutes a material breach by the Company of this Agreement.
Executive must provide written notice to Company of the existence of the Good
Reason condition described in clauses (a) - (e) above within ninety (90) days of
the initial existence of the condition. Notwithstanding anything to the
contrary, an event described in clauses (a) - (e) above will not constitute Good
Reason if, within thirty (30) days after Executive gives Company notice of the
occurrence or existence of an event that Executive believes constitutes Good
Reason, Company has fully corrected such event.
(7)“Separation from Service” shall mean either (a) termination of the
Executive’s employment with Company and all affiliates of the Company, or (b) a
permanent reduction in the level of bona fide services the Executive provides to
the Company and all affiliates to an amount that is 20% or less of the average
level of bona fide services the Executive provided to the Company in the
immediately preceding 36 months, with the level of bona fide service calculated
in accordance with Treasury Regulations Section 1.409A-1(h)(1)(ii). Solely for
purposes of determining whether the Executive has a Separation from Service, the
Executive’s employment relationship is treated as continuing while the Executive
is on military leave, sick leave, or other bona fide leave of absence (if the
period of such leave does not exceed six months, or if longer, so long as the
Executive’s right to reemployment with the Company or an affiliate is provided
either by statute or contract). If the Executive’s period of leave exceeds six
(6) months and the Executive’s right to reemployment is not provided either by
statute or by contract, the employment relationship is deemed to terminate on
the first day immediately following the expiration of such six (6)-month period.
Whether a termination of employment has occurred will be determined based on all
of the facts and circumstances and in accordance with regulations issued by the
United States Treasury Department pursuant to Section 409A of the Code.
F.Release Agreement. Notwithstanding anything to the contrary herein, no payment
shall be made under this Section 7 or Section 8(B) unless the Executive executes
(and does not revoke) a legal release (“Release Agreement”), in the form and
substance reasonably requested by the Company, in which the Executive releases
the Company and its affiliates, directors, officers, employees, agents, and
others affiliated with the Company, from any and all claims, including claims
relating to the Executive’s employment with the Company and the termination of
the Executive’s employment. The Release Agreement shall be provided to the
Executive within five (5) days following the Executive’s Separation from
Service. The Release Agreement must be executed and returned to the Company
within the 21- or 45-day (as applicable) period described in the Release
Agreement and it must not be revoked by the Executive within the seven (7)-day
revocation period described in the


4847-2178-2359.2
5
5

--------------------------------------------------------------------------------





Release Agreement. Notwithstanding anything in this Section 7 or Section 8(B) to
the contrary, if the 21-or 45-day consideration period, plus the seven-day
revocation period, spans two calendar years, the first payment to which
Executive is entitled shall be made to the Executive in the second calendar
year.
G.Compliance with Section 409A of the Code. The Company believes that the
payments due pursuant to this Agreement qualify for the short-term deferral
exception or the separation pay exception to Section 409A as set forth in
Treasury Regulation Section 1.409A-1(b)(4). Notwithstanding anything to the
contrary in this Agreement, if the Company determines that neither the
short-term deferral exception, separation pay exception nor any other exception
to Section 409A applies to the payments due pursuant to this Agreement, to the
extent any payments are due on the Executive’s Separation from Service and if
Executive is a “specified employee” (as defined in Treasury Regulation Section
1.409A-1(i)) at the time of Executive’s Separation from Service, then such
payments shall be paid on the first business day following the expiration of the
six month period following the Executive’s Separation from Service along with
accrued interest at the Bank of America, Arizona prime rate determined as of the
date of the payment. This Agreement shall be operated in compliance with Section
409A or an exception thereto and each provision of this Agreement shall be
interpreted, to the extent possible, to comply with Section 409A or to qualify
for an applicable exception. Under no circumstances may the time or schedule of
any payment made or benefit provided pursuant to this Agreement be accelerated
or subject to a further deferral except as otherwise permitted or required
pursuant to regulations and other guidance issued pursuant to Section 409A of
the Code. Executive does not have any right to make any election regarding the
time or form of any payment due under this Agreement. The reimbursement of the
COBRA premiums provided for in the Agreement shall be paid to Executive on the
fifth day of the month immediately following the month in which Executive timely
remits the premium payment. Executive may not elect to receive cash or any other
benefit in lieu of the benefits provided by this Agreement.
8.Change of Control Fee.
A.Notwithstanding the provisions in any equity, phantom stock or stock
appreciation rights plan or award agreement to the contrary, any equity or stock
price based awards (including phantom stock units and stock appreciation rights)
previously granted to the Executive will become fully vested and exercisable and
all restrictions on restricted awards will lapse upon any Change of Control (as
defined below), regardless of whether Executive remains employed by the Company
or its successor following the Change of Control.
B.If the Executive terminates his employment with the Company with Good Reason,
or if the Company terminates the Executive’s employment without Cause
within24 months following a Change of Control of the Company, the Executive will
be entitled to a lump-sum cash payment equal to the sum of (i) three (3) times
the Executive’s current Base Salary as of the date of the Change of Control, and
(ii) three (3) times the sum of the maximum cash bonus and equity awards (i.e.,
six (6) times the cash bonus) that the Executive could have earned in the year
of the Change of Control. Such payment shall be made in a single lump sum within
60 days of the date of the Executive’s Separation from Service, provided the
Executive complies with the release requirement of Section 7(F). To the extent
that any disputes arise involving the terms and conditions of this Agreement (or
the termination of the Executive’s employment) following a Change of Control,
the Executive shall be entitled to reimbursement by the Company for his
reasonable attorneys’ fees and other legal fees and expenses incurred in
connection with contesting or disputing any such termination or seeking to
obtain or enforce any right or benefit provided for under this Agreement. Any
such fees and expenses shall be reimbursed by the Company as they are incurred.
All reimbursements will be made no later


4847-2178-2359.2
6
6

--------------------------------------------------------------------------------





than December 31 of the calendar year following the calendar year in which the
expense was incurred. The amounts reimbursed in one taxable year will not affect
the amounts eligible for reimbursement by Company in a different taxable year.
Executive may not elect to receive cash or any other benefit in lieu of the
reimbursement of legal fees and expenses provided by this Section. If Executive
is entitled to a payment pursuant to this Section 8, the Executive shall be
ineligible for any payment due pursuant to Section 7.
C.For purposes of this Agreement, “Change of Control” shall mean a “change in
the ownership or effective control of a corporation,” or a “change in the
ownership of a substantial portion of the assets of a corporation” within the
meaning of Code Section 409A (treating the Company as the relevant corporation)
provided, however, that for purposes of determining a “change in the effective
control,” “50 percent” shall be used instead of “30 percent” and for purposes of
determining a “substantial portion of the assets of the corporation,” “85
percent” shall be used instead of “40 percent.”
D.The following limitations apply to payments pursuant to this Section 8.
(1)Section 4999 of the Code imposes an excise tax (currently 20%) on an employee
if the total payments and certain other benefits received by the employee due to
a “change in control”) (which for this purpose, has the meaning ascribed to it
in Section 280G of the Code and the related regulations) exceed prescribed
limits. In order to avoid this excise tax and the related adverse tax
consequences for Company) the payments and benefits to which Executive will be
entitled pursuant to Section 8 will be limited so that the sum of such payments
and benefits, when combined with all other “payments in the nature of
compensation” (as that term is defined in Section 280G of the Code and related
regulations), the receipt of which is contingent on a change in control, will
not exceed an amount equal to the maximum amount that can be payable without the
imposition of the Section 4999 excise tax (which maximum amount is referred to
below as the “Capped Benefit”).
(2)The limitation described in Section 8(D)(1) will not apply if the Executive’s
“Uncapped Benefit” minus the Section 4999 excise taxes exceeds the Executive’s
Capped Benefit. For this purpose, an Executive’s “Uncapped Benefit” is equal to
the total payments to which the Executive will be entitled pursuant to this
Agreement, or otherwise, without regard to the limitation described in Section
8(D)(1).
(3)If the Company believes that Section 8(D)(1) may result in a reduction of the
payments to which Executive is entitled under this Agreement, it will so notify
Executive as soon as possible. The Company will then, at its expense, retain a
“Consultant” (which shall be a certified public accounting firm and/or a firm of
recognized executive compensation consultants working with a law firm or
certified public accounting firm) to provide a determination concerning whether
the Executive’s total payments and benefits under this Agreement or otherwise
will result in the imposition of the Section 4999 excise tax and, if so, whether
the Executive is subject to the limitations of Section 8(D)(1) or,
alternatively, whether the exception described in Section 8(D)(2) applies.
If the Company believes that the limitations of Section 8(D)(1) are applicable,
it will nonetheless make payments to the Executive, at the times described in
Section 8, in the maximum amount that it believes may be paid without exceeding
such limitations. The balance, if any, will then be paid if due after the
opinions called for above have been received.


4847-2178-2359.2
7
7

--------------------------------------------------------------------------------





If the amount paid to the Executive by the Company is ultimately determined by
the Internal Revenue Service to have exceeded the limitations of this Section
8(D), the Executive must repay the excess promptly on demand of the Company. If
it is ultimately determined by the Consultant or the Internal Revenue Service
that a greater payment should have been made to the Executive, the Company shall
pay the Executive the amount of the deficiency, together with interest thereon
from the date such amount should have been paid to the date of such payment so
that the Executive will have received or be entitled to receive the maximum
amount to which the Executive is entitled under the Agreement. For purposes of
this Section 8, the applicable interest rate shall be the Bank of America,
Arizona prime rate from the date the amounts described in the preceding sentence
should have been paid to the Executive.
As a general rule, the Consultant’s determination shall be binding on the
Executive and the Company. Section 280G and the excise tax rules of Section
4999, however, are complex and uncertain and, as a result, the Internal Revenue
Service may disagree with the Consultant’s conclusions. If the Internal Revenue
Service determines that the Capped Benefit is actually lower than calculated by
the Consultant, the Capped Benefit will be recalculated by the Consultant. Any
payment over that revised Capped Benefit will then be repaid by the Executive to
Company. If the Internal Revenue Service determines that the actual Capped
Benefit exceeds the amount calculated by the Consultant, the Company shall pay
the Executive any shortage.
The Company has the right to challenge any determinations made by the Internal
Revenue Service. If the Company agrees to indemnify an Executive from any taxes,
interest and penalties that may be imposed upon the Executive (including any
taxes, interest and penalties on the amounts paid pursuant to the Company’s
indemnification agreement), the Executive must cooperate fully with the Company
in connection with any such challenge. The Company shall bear all costs
associated with the challenge of any determination made by the Internal Revenue
Service and the Company shall control all such challenges.
Executive must notify the Company in writing of any claim or determination by
the Internal Revenue Service that, if upheld, would result in the payment of
excise taxes. Such notice shall be given as soon as possible but in no event
later than 15 days following the Executive’s receipt of notice of the Internal
Revenue Service’s position.
In the event that the provisions of Sections 280G and 4999 of the Code are
repealed without succession, this Section 8(D) shall be of no further force or
effect. Moreover, if the provisions of Sections 280G and 4999 of the Code do not
apply to impose the excise tax on payments under this Agreement, then the
provisions of this Section 8(D) shall not apply.


9.Non-Solicitation. The Executive hereby covenants and agrees that for a period
of one (1) year from the Date of Termination, Executive will not directly or
indirectly solicit for employment for any other business entity other than the
Company (whether as an employee, consultant, independent contractor, or
otherwise) any person who is, or within the six (6)-month period preceding the
date of such activity was, an employee, independent contractor or the like of
the Company or any of its subsidiaries, unless Company gives its written consent
to such offer of employment. The covenants set forth in this Section 9 will
survive the Executive’s termination of employment under Section 7.


4847-2178-2359.2
8
8

--------------------------------------------------------------------------------





10.Non-Disclosure of Confidential Information.
A.It is understood that in the course of the Executive’s employment with the
Company, the Executive will become acquainted with Company Confidential
Information (as defined below). The Executive recognizes that Company
Confidential Information has been developed or acquired at great expense, is
proprietary to the Company, and is and shall remain the exclusive property of
the Company. Accordingly, the Executive agrees that he will not disclose to
others, copy, make any use of, or remove from the Company’s premises any Company
Confidential Information, except as the Executive’s duties may specifically
require, without the express written consent of the Company, during the
Executive’s employment with the Company and thereafter until such time as
Company Confidential Information becomes generally known, or readily
ascertainable by proper means by persons unrelated to the Company.
B.Upon any termination of employment, the Executive shall promptly deliver to
the Company the originals and all copies of any and all materials, documents,
notes, manuals, or lists containing or embodying Company Confidential
Information, or relating directly or indirectly to the business of the Company,
in the possession or control of the Executive.
C.The Executive hereby agrees that the period of time provided for in the
restrictions set forth herein are reasonable and necessary to protect the
Company and its successors and assigns in the use and employment of the goodwill
of the business conducted by the Company. The Executive further agrees that
damages cannot compensate the Company in the event of a violation of this
Section 10 and that, if such violation should occur, injunctive relief shall be
essential for the protection of the Company and its successors and assigns.
Accordingly, the Executive hereby covenants and agrees that, in the event any of
the provisions of this Section 10 shall be violated or breached, the Company
shall be entitled to obtain injunctive relief against the party or parties
violating such covenants, without bond but upon due notice, in addition to such
further or other relief as may be available at equity or law. Obtainment of such
an injunction by the Company shall not be considered an election of remedies or
a waiver of any right to assert any other remedies which the Company has at law
or in equity. No waiver of any breach or violation hereof shall be implied from
forbearance or failure by the Company to take action thereof. The prevailing
party in any litigation, arbitration or similar dispute resolution proceeding to
enforce this provision will recover any and all reasonable costs and expenses,
including attorneys’ fees.
D.“Company Confidential Information” shall mean confidential, proprietary
information or trade secrets of the Company and its subsidiaries and affiliates
including without limitation the following: (i) customer lists and customer
information as compiled by the Company; (ii) the Company’s internal practices
and procedures; (iii) the Company’s financial condition and financial results of
operation; (iv) supply of materials information, including sources and costs,
and current and prospective projects; (v) strategic planning, manufacturing,
engineering, purchasing, finance, marketing, promotion, distribution, and
selling activities; (vi) all other information which the Executive has a
reasonable basis to consider confidential or which is treated by the Company as
confidential; and (vii) all information having independent economic value to the
Company that is not generally known to, and not readily ascertainable by proper
means by, persons who can obtain economic value from its disclosure or use.
Notwithstanding the foregoing provisions, the following shall not be considered
“Company Confidential Information”: (1) the general skills of the Executive;
(2) information generally known by senior management executives within the
Company’s industry; (3) persons, entities, contacts or relationships of the
Executive that are also generally known in the industry; and (4) information
which becomes available on a non-confidential basis from a source


4847-2178-2359.2
9
9

--------------------------------------------------------------------------------





other than the Executive which source is not prohibited from disclosing such
confidential information by legal, contractual or other obligation.
11.Waiver of Intellectual Property and Moral Rights. The Executive agrees that
any and all ideas, concepts, processes, discoveries, improvements and inventions
conceived, discovered, made, designed, researched or developed by the Executive
either solely or jointly with others, during the Executive’s employment with the
Company and for the six (6) months thereafter, which relate to the Company’s
business or resulting from any work the Executive does for the Company
(collectively the “Intellectual Property”), are the Intellectual Property of the
Company. The Executive hereby irrevocably assigns and grants to the Company all
his right, title and interest in and to such Intellectual Property (including
any moral rights thereto). The Executive agrees to deliver to the Company all
papers, documents, files, electronic data or media, reasonably requested by the
Company in connection therewith. Without limiting the foregoing, the Executive
acknowledges that any and all Intellectual Property, and any and all other
property of the Company protectable by patent, copyright or trade secret law,
developed in whole or in part by the Executive in connection with the
performance of services to the Company as an employee, are the sole property of
the Company.
12.Return of Company Property Following Termination. The Executive agrees that
following the termination of his employment for any reason, he will promptly
return all property of the Company, its affiliates and any divisions thereof he
may have managed that is then in or thereafter comes into his possession,
including, but not limited to, documents, contracts, agreements, plans,
photographs, books, notes, electronically stored data and all copies of the
foregoing, as well as any materials or equipment supplied by the Company to the
Executive.
13.Cooperation; No Disparagement. During the one (1)-year period following the
Executive’s Date of Termination, the Executive agrees to provide reasonable
assistance to the Company (including assistance with litigation matters), upon
the Company’s request, concerning the Executive’s previous employment
responsibilities and functions with the Company. Additionally, at all times
after the Executive’s employment with the Company has terminated, the Company
and the Executive agree to refrain from making any disparaging or derogatory
remarks, statements and/or publications regarding the other, its employees or
its services. In consideration for such cooperation, the Company shall
compensate the Executive for the time the Executive spends on such cooperative
efforts (at an hourly rate based on the Executive’s total compensation during
the year preceding the Date of Termination) and the Company shall reimburse the
Executive for his reasonable out-of-pocket expenses the Executive incurs in
connection with such cooperative efforts.
14.Non-Competition. The Executive agrees that during his employment by the
Company hereunder and for a period of one (1) year thereafter, he will not
(except on behalf of or with the prior written consent of the Company), within
the State of Arizona either engage in or carry on, directly or indirectly, on
his own behalf or in the service or on behalf of others, as a member of a
limited liability company, partner of a partnership, or as a stockholder,
investor, officer, director, trustee, or as an employee, agent, associate,
consultant or in any other capacity engage in the water and wastewater utility
business. This restriction shall not apply to the Executive working for a
non-competitive state agency or municipal provider, or for a general contractor
whose company solely constructs utility infrastructure on behalf of
municipalities and utilities. The parties intend that the covenants contained in
this Section 14 shall be deemed to be a series of separate covenants one for
each county in the State of Arizona and except for geographic coverage, each
such separate covenant shall be identical to the covenants contained in this
Section 14. This restriction shall not apply if the Executive resigns with Good
Reason or is terminated without Cause.


4847-2178-2359.2
10
10

--------------------------------------------------------------------------------





15.Severability. If any provision of this Agreement is held to be illegal,
invalid, or unenforceable under any applicable law, then such provision will be
deemed to be modified to the extent necessary to render it legal, valid and
enforceable, and if no such modification will make the provision legal, valid
and enforceable, then this Agreement will be construed as if not containing the
provision held to be invalid, and the rights and obligations of the parties will
be construed and enforced accordingly.
16.Assignment by Company. Nothing in this Agreement shall preclude the Company
from consolidating or merging into or with, or transferring all or substantially
all of its assets to, another corporation or entity that assumes this Agreement
and all obligations and undertakings hereunder. Upon such consolidation, merger
or transfer of assets and assumption, the term “Company” as used herein shall
mean such other corporation or entity, as appropriate, and this Agreement shall
continue in full force and effect.
17.Entire Agreement; Amendment; Waivers. This Agreement embodies the complete
agreement of the parties hereto with respect to the subject matter hereof and
supersedes any prior written, or prior or contemporaneous oral, understandings
or agreements between the parties that may have related in any way to the
subject matter hereof. This Agreement may be amended only in writing executed by
the Company and the Executive. The failure of either party to this Agreement to
enforce any of its terms, provisions or covenants will not be construed as a
waiver of the same or of the right of such party to enforce the same. Waiver by
either party hereto of any breach or default by the other party of any term or
provision of this Agreement will not operate as a waiver of any other breach or
default.
18.Governing Law. This Agreement and all questions relating to its validity,
interpretation, performance and enforcement, shall be governed by and construed
in accordance with the internal laws, and not the law of conflicts, of the State
of Arizona.
19.Notices. Any notice required or permitted under this Agreement must be in
writing and will be deemed to have been given when delivered personally or by
overnight courier service or three days after being sent by mail, postage
prepaid, at the address indicated below or to such changed address as such
person may subsequently give such notice of:
if to the Company:
Global Water Resources, Inc.

21410 North 19th Avenue, Suite 220
Phoenix, Arizona 85027
Attention: Board of Directors
    
if to the Executive:
Ron Fleming

1537 W. Bent Tree Dr.
Phoenix, AZ 85085
20.Dispute Resolution. Except as otherwise provided in Section 10(C), any
dispute, controversy, or claim, whether contractual or non-contractual, between
the parties hereto arising directly or indirectly out of or connected with this
Agreement, relating to the breach or alleged breach of any representation,
warranty, agreement, or covenant under this Agreement, unless mutually settled
by the parties hereto, shall be resolved by binding arbitration in accordance
with the Employment Arbitration Rules of the American Arbitration Association
(the “AAA”). The parties agree that before the proceeding to arbitration that
they will mediate their disputes before the AAA by a mediator


4847-2178-2359.2
11
11

--------------------------------------------------------------------------------





approved by the AAA. Any arbitration shall be conducted by arbitrators approved
by the AAA and mutually acceptable to the Company and the Executive. All such
disputes, controversies, or claims shall be conducted by a single arbitrator,
unless the dispute involves more than $50,000 in the aggregate in which case the
arbitration shall be conducted by a panel of three arbitrators. If the parties
hereto are unable to agree on the mediator or the arbitrator(s), then the AAA
shall select the arbitrator(s). The resolution of the dispute by the
arbitrator(s) shall be final, binding, nonappealable, and fully enforceable by a
court of competent jurisdiction under the Federal Arbitration Act. The
arbitrator(s) shall award damages to the prevailing party. The arbitration award
shall be in writing and shall include a statement of the reasons for the award.
The arbitration shall be held in the Phoenix/Scottsdale metropolitan area. The
Company shall pay all AAA, mediation, and arbitrator’s fees and costs. Except as
otherwise provided in Section 8(B), the arbitrator(s) shall award reasonable
attorneys’ fees and costs to the prevailing party.
21.Withholding; Release; No Duplication of Benefits. All of the Executive’s
compensation under this Agreement will be subject to deduction and withholding
authorized or required by applicable law. The Company’s obligation to make any
post-termination payments hereunder (other than salary payments and expense
reimbursements through a date of termination), shall be subject to receipt by
the Company from the Executive of a mutually agreeable release, and compliance
by the Executive with the covenants set forth in Sections 9, 10, 13 and, if
applicable, 14 hereof.
22.Successors and Assigns. This Agreement is solely for the benefit of the
parties and their respective successors, assigns, heirs and legatees. Nothing
herein shall be construed to provide any right to any other entity or
individual.
23.Each Party the Drafter. This Agreement and the provisions contained in it
will not be construed or interpreted for or against any party to this Agreement
because that party drafted or caused that party’s legal representative to draft
any of its provisions.
24.Headings. All descriptive headings of sections and paragraphs in this
Agreement are intended solely for convenience, and no provision of this
Agreement is to be construed by reference to the heading of any section or
paragraph.
25.Execution of Agreement. This Agreement may be executed via facsimile, .pdf or
similar electronic transmission and in counterparts, each of which will be
deemed an original, but all of which together will constitute one and the same
instrument.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGE FOLLOWS]














4847-2178-2359.2
12
12

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.
COMPANY:


GLOBAL WATER RESOURCES, INC.,
a Delaware corporation




By:    /s/ Trevor T. Hill                
Name:    Trevor T. Hill            12/18/2017
Title:    Chairman of the Board




EXECUTIVE:




/s/ Ron L. Fleming                    
Ron L. Fleming            12/18/2017




















































[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT - RON FLEMING]




4847-2178-2359.2
13
13

--------------------------------------------------------------------------------






EXHIBIT A
Executive Job Description
Mr. Fleming shall continue to perform his current duties as Chief Executive
Officer and other duties necessary to his position and those assigned by the
Board of Directors for the Company.




A-1